Citation Nr: 0510908	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  98-00 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent from April 23, 1997, to October 28, 1999, for 
residuals of a right ankle injury.

2.  Entitlement to an initial evaluation in excess of 30 
percent from October 29, 1999, for residuals of a right ankle 
injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to April 
1947, from December 1947 to November 1949, and from December 
1950 to November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
residuals of a right ankle injury and assigned a 10 percent 
rating from the date of receipt of the veteran's claim in 
April 1997.  The veteran appealed the initial 10 percent 
rating, which was denied by the RO in a March 1998 rating 
decision.  In a rating decision dated December 1999, the RO 
increased the initial rating for residuals of a right ankle 
injury from 10 to 20 percent effective April 23, 1997.  A 
March 2000 Board decision, the Board denied a rating in 
excess of 20 percent for residuals of a right ankle injury 
prior to October 29, 1999, and granted a 30 percent rating 
for residuals of a right ankle injury from October 29, 1999.  

In an order dated in May 2001, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded for 
readjudication that part of the Board decision that denied a 
disability rating greater than 20 percent for a right ankle 
injury prior to October 1999.  In its order, the Court stated 
that if circumstances warranted, the Board was authorized and 
obligated to remand the claim to the RO for further 
development.  In December 2001, following the November 2001 
filing by the Secretary of VA of an unopposed motion for 
clarification, the Court issued an order that revised nunc 
pro tunc its May 2001 order to also vacate that part of the 
March 2000, Board decision that denied a disability rating in 
excess of 30 percent for a right ankle injury effective from 
October 1999.  The case was thereafter returned to the Board.

In June 2003, the Board remanded the case to the RO for 
additional development. The RO issued a supplemental 
statement of the case (SSOC) in April 2004 concerning staged 
ratings for residuals of a right ankle injury.  In August 
2004, the Board again remanded the case to the RO as certain 
actions requested in the June 2003 Board remand had not been 
performed.


FINDINGS OF FACT

1.  From April 23, 1997, to October 28, 1999, the veteran did 
not have ankylosis of the right ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.

2.  As of October 29, 1999, the veteran does not have 
ankylosis of the right ankle in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with an abduction, adduction, inversion, or eversion 
deformity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent from April 23, 1997, to October 28, 1999, for 
residuals of a right ankle injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2004).

2.  The criteria for an initial rating in excess of 30 
percent from October 29, 1999, for residuals of a right ankle 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5262, 5270, 5271 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that the veteran injured his 
right ankle in a fall from a truck in October 1953 in France.  
The original diagnosis was a fracture and a cast was applied.  
The veteran was returned to the United States, and was then 
hospitalized with pain from the cast.  X-rays at that time 
showed no fracture.  The ankle was recasted, and the final 
diagnosis was sprain, right ankle.  VA outpatient records 
show that when the veteran was seen in August 1991 for 
follow-up concerning diabetes mellitus and hypertension, it 
was noted that he walked 2 miles a day.

At a VA orthopedic examination in June 1997, the veteran 
complained of slight pain in the right ankle after walking 
several blocks, and he reported there was mild soft tissue 
swelling at times.  On examination of the right ankle, there 
was very mild swelling over the lateral malleolus.  There was 
plantar flexion to 40 degrees and dorsiflexion to 10 degrees.  
There was pronation to 10 degrees and supination to 15 
degrees.  The physician stated there was no pain with range 
of motion studies, and there was no pain to palpation.  A 
radiologist noted soft tissue swelling around the ankle on X-
rays taken in June 1997.  The physician who conducted the 
clinical examination also reviewed the X-rays and noted some 
mild arthritic changes in the medial ankle.  His diagnosis 
was status post right ankle fracture with some post-fracture 
arthritic discomfort.

A VA progress note dated in September 1997 shows the veteran 
complained of ankle pain, and the physician ordered Naprosyn 
for pain.  In January 1998, the veteran reported the pain was 
controlled with Naprosyn.  On examination, the physician 
noted 2+ pitting edema.  At an April 1998 visit for follow-up 
secondary to starting Verapamil for hypertension, the veteran 
reported that he got minimal exercise because of ankle pain, 
which was unchanged.  When seen for medication refills in 
October 1998, the veteran complained of right ankle pain.  
Later that month he reported that his exercise consisted of 
some walking.  Examination revealed 2+ pitting edema, which 
the examiner noted was old since Verapamil had been 
initiated.

At the November 1998 hearing, the veteran testified that 
Naprosyn dulled his ankle pain.  He said that while sitting 
in his apartment he had no problem with his ankle. He 
testified that when he left the apartment and walked, his 
ankle became painful. He said that after he walked about two 
blocks, he felt the pain.  He testified that he had no 
problems with his right ankle other than walking.

VA outpatient records show that when he was seen for follow- 
up in April 1999, the veteran complained of chronic ankle 
pain.  The physician stated that examination was benign 
except for 2+ pitting edema, which had been present since 
Verapamil was started.

At a VA orthopedic examination in October 1999, the veteran 
complained of right ankle pain, which he said was continuous 
with walking.  He said that he could walk up to one block and 
then had to rest for 15 minutes before he could start walking 
again.  He reported continuous swelling of both ankles.  The 
veteran said that he hardly went outside at all due to the 
ankle pain, but that when the weather got cold, he had aching 
in the right ankle.

On examination in October l999, the physician noted that the 
veteran walked with a slight limp on the right leg.  He was 
unable to stand well on the right leg due to pain, indicating 
the lateral and medial areas of the ankle.  He was unable to 
stand well or squat well on the right.  The pain was severe 
in degree compared to 1997, when there was just slight pain.  
There appeared to be swelling of both ankles, more on the 
right.  There was pronation of the right ankle to 5 degrees 
with pain, 0 degrees without pain, and there was supination 
of 10 degrees with pain, 5 degrees without pain.  There was 
dorsiflexion to 5 degrees with pain, 0 degrees without pain.  
There was plantar flexion to 30 degrees, limited by weakened 
movement at 20 degrees.  Repeated motion to moderate flexion 
and extension resistance caused both weakened movement and 
excess fatigability with plantar flexion of 20 degrees and 
dorsiflexion of 5 degrees.  The physician said weather 
changes (flare-ups) caused pain with limitation of range of 
motion decreased 5 degrees further in all directions.  
Incoordination occurred at 15 degrees of plantar flexion, but 
not with dorsiflexion.

The diagnosis at the VA examination in October 1999 was 
fracture, right ankle, with traumatic arthritis; pain on 
walking 1 block; pain, fatigue, weakened resistance to cold 
weather changes in spite of veteran being inside the house, 
not outside; limitation of ranges of motion, moderate 
resistance to plantar flexion and dorsiflexion; and chronic 
swelling of the right ankle.  The physician noted that on 
right ankle X-rays fibular fracture healing appeared not 
totally solid and there was tissue swelling consistent with 
history.  The physician stated it was his opinion that the 
right ankle condition limited the veteran from walking more 
than a block without stopping and limited him from climbing a 
full flight of stairs.  He also said that the veteran could 
not stand for periods greater than 10 minutes at a time.  The 
physician stated that although the ankle condition was severe 
and limited the veteran's employability to desk or sitting 
jobs, it was his opinion that the right ankle disability did 
not render the veteran unemployable.

At his May 2003 VA examination, the veteran reported pain 
with walking and could only walk 10 feet before it began to 
hurt.  He indicated that when he walked 30 feet, he had to 
stop and left his ankle rest.  He described the pain as "a 
headache in the ankle."  He described the pain as 10/10 when 
he was walking and he took Naprosyn and Tylenol #3, which 
both helped quite a bit.  He reported that walking made the 
pain worse as did cold weather.  Rest was really the only 
thing that made it better aside from the Naprosyn and Tylenol 
#3.  He indicated that it limited his functional capacity in 
that he avoided walking at all costs.  He reported taking a 
cab to the grocery store and had his groceries delivered.  He 
did not like the cane and did not wear a brace on that right 
ankle and had no corrective shoes.  It was noted that the 
veteran had not had any surgery to the ankle joint, had no 
dislocation or recurrent subluxation.  The veteran did 
describe fatigue when walking; however, the examiner noted 
that it sounded more as it was general body fatigue rather 
than fatigue in the ankle joint.  He did have swelling in the 
bilateral ankle joints.  It was noted that this was 
presumably from a cardiac condition.  The examiner noted that 
there were multiple documented visits to the General Medical 
Clinic in which the veteran was trying to get Tylenol #3 for 
lower extremity pain.  There was no specific requests for 
right ankle evaluation and his last x-ray was in 1999 and it 
revealed a fibular fracture appearing not to be "totally 
solid yet" and there was tissue swelling consistent with the 
history.  

The examination showed 2-3+ edema bilateral lower extremities 
including the ankle joint.  The veteran described pain to 
palpation of the medial and lateral aspect of the joint; 
however, he stated it was deeper than the area, which the 
examiner was palpating.  He was only able to dorsiflex the 
foot 3 degrees from a neutral position due to pain at 3 and 
he was able to plantar flex 18 degrees with pain at 18 with 
passive motion and 15 degrees with pain at 15 on active 
motion.  The veteran had pain with any movement on 
dorsiflexion and plantar flexion.  He was able to pronate the 
foot 5 degrees with pain at 5 supinate the foot 5 degrees 
with pain at 5.  Again, the examiner noted, with any motion 
of the foot either through dorsiflexion, plantar flexion, 
supination or pronation, he experienced pain.  Repeated 
motion of flexion and extension caused further decreased 
range of motion and his dorsiflexion was 1 degree with pain 
at 1 and plantar flexion was 10 degrees with pain at 10 on 
repeated range of motion testing.  During a flare-up, it 
worsened by an additional 20 percent.  

The diagnosis indicated right ankle strain, x-rays showing a 
tiny spur noted posteriorly at the site of the Achilles 
tendon insertion.  

VA outpatient treatment records dated March 2000 to June 2003 
showed that the veteran complained of lower extremity pain.  
He also complained of osteoarthritis worsening in the 
bilateral ankles and knees.  He denied any fevers or chills.  
He indicated that the pain was chronic and located mainly in 
the ankle and knees.  He reported taking Naproxen and Tylenol 
for the pain, which had helped control the pain.  In March 
2003 it was noted that the veteran sought refills to include 
Tylenol #3 which the veteran had been on chronically and 
which had been the source of some concern for the last 1-2 
years at various general medical clinics and urgent care 
visits.  A notation indicated, "Is the patient drug 
seeking/does he need meds/what is the etiology of his lower 
ext pain."  Reviewing the chart the examiner noted that the 
veteran's lower extremity pain had been attributed to 3 
sources: diabetic neuropathy, osteoarthritis, and chronic 
lower extremity edema.  The veteran was informed that he 
would not receive further refills of Tylenol #3 unless he 
kept his pain clinic and general medical clinic appointments.  
It was recommended that the veteran have a mental health 
clinic appointment in the future to determine addiction 
potential.

At his January 2004 VA examination, the veteran reported 
having trouble with his ankle since 1997.  The veteran 
described the pain as 10/10, mostly when he walked.  He did 
not have any pain when he was resting unless when it was very 
cold and then he would have flare-ups of pain.  It was noted 
that the veteran walked with a cane.  He reported that he 
could walk half a block at a time and he had to rest by 
sitting down and then start again.  He walked favoring the 
right ankle.  The veteran indicated that he lived alone and 
he had to take a cab for all errands.  He indicated that he 
was pretty much housebound and did all the household chores 
slowly.  The veteran indicated that he last worked in 1986 
setting up the bench presses for making lamination for 
electrical motors.  He left the job because of depression, as 
he had no trouble with his ankle at that time.  He indicated 
that when he had pain, he took Naprosyn and Tylenol, and when 
he walked one or two blocks with resting in between, the pain 
was very severe.  He stated that he had to take medications 
and he could not move his ankles much at that time.  He 
reported no surgery to his ankle, no dislocation, or 
subluxation of the ankle.

The examination showed both ankles to be swollen and the 
right one was warm and tender compared to the left one.  
There was swelling also of the feet and the legs as well.  It 
was noted that the veteran was a diabetic and the swelling 
was related to his diabetes mellitus.  The right ankle, 
dorsiflexion was 0 to 5 degrees, limited by pain and 
stiffness at 5 degrees.  Plantar flexion was 0 to 15 degrees 
limited by pain and stiffness at 15 degrees.  Eversion was 0 
to 5 degrees, limited by pain and stiffness at 5 degrees.  
Inversion was 0 to 10 degrees, limited by pain and stiffness 
at 10 degrees.  There was no additional functional limitation 
resulting from pain, fatigue, weakness, or lack of endurance 
during flare-ups or following repetitive use.  Although, the 
veteran stated that he was unable to walk in very cold 
weather for more than half a block because of pain and 
stiffness in the ankle.  

The diagnosis was traumatic arthritis, right ankle; x-ray of 
the right ankle showed no evidence of fracture or arthritic 
process.  There was an area of broad-based bony atrophy along 
the plantar surface of the calcaneus.  A tiny spur was noted 
at the site of the Achilles tendon insertion.

VA outpatient treatment records dated April 1999 to September 
2004 show complaints of right foot and ankle pain when 
walking, but also noted the veteran's bilateral lower 
extremity edema (likely venous stasis) and that he was 
consistently ambulatory.  It was noted that the veteran was 
ambulating freely in February 2001, walking without 
difficulty in July 2001, and having a steady gait in February 
2003.  A September 2004 note indicated that the veteran 
wanted additional travel compensation, but it was determined 
he was not wheelchair bound and not in need of an escort.  
The records also noted his basic noncompliance with all care 
and treatment modalities.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in 
November 1997, it is determined that he is not prejudiced by 
such failure.  

In June 2003 and September 2004 the veteran was provided 
notices concerning his claim.  In these letters, the 
appellant was notified of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claim.  The veteran 
was informed that he had 60 days to submit information.  The 
veteran was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the June 2003 letter was sent, additional VA medical 
records were added to the file and the veteran underwent May 
2003 and January 2004 VA examinations.  A supplemental 
statement of the case was issued in April 2004 and the Board 
remanded the case to the RO in August 2004.  After the 
September 2004 letter was sent VA medical records were added 
to the claims file and in September 2004 the veteran 
responded that he had no further medical evidence to submit.  
A supplemental statement of the case was issued in December 
2004.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letters.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

The service connected residuals of a right ankle injury is an 
original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran has been rated under Diagnostic Code 5270.  When 
there is ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion 
deformity, then a 40 percent rating is assigned.  When there 
is ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion, between 0 degrees 
and 10 degrees, then a 30 percent rating is assigned.  38 
C.F.R. § 4.71(a), Diagnostic Code 5270.  (2004).

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned.  When there is malunion of the tibia and 
fibula, with a moderate knee or ankle disability, then a 20 
percent rating is assigned.  When there is malunion of the 
tibia and fibula, with a slight knee or ankle disability, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5262.  (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, each ankle is considered a 
major joint.  38 C.F.R. § 4.45(f).

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.

In evaluating the appellant's claim, it must be considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Analysis

Based on the medical evidence and the veteran's hearing 
testimony, it is concluded that a rating in excess of 20 
percent for residuals of the veteran's right ankle injury is 
not warranted prior to October 29, 1999.  In the period prior 
to that date, the right ankle injury residuals were 
manifested primarily by arthritis with restricted ankle 
movement, slight swelling and pain on walking.  At that time, 
the veteran could walk several blocks before the onset of the 
right ankle pain, and plantar flexion was nearly complete 
while the veteran could dorsiflex the right ankle to half the 
normal range.  

At his June 1997 VA orthopedic examination, the veteran 
complained of slight pain in the right ankle after walking 
several blocks, and he reported there was mild soft tissue 
swelling at times.  On examination, there was very mild 
swelling over the lateral malleolus.  There was plantar 
flexion to 40 degrees and dorsiflexion to 10 degrees.  There 
was pronation to 10 degrees and supination to 15 degrees.  
The physician stated that there was no pain with range of 
motion studies, and there was no pain on palpation.  X-rays 
noted some mild arthritic changes in the medial ankle.  The 
diagnosis included post right ankle fracture with some post-
fracture arthritic discomfort.  

At his November 1998 RO hearing, the veteran testified that 
Naprosyn dulled his ankle pain.  He stated that while sitting 
in his apartment he had no problem with his ankle.  He 
indicated that after walking about two blocks, he felt pain.  
He testified that he had no problem with his right ankle 
other than walking.  VA outpatient treatment records dated in 
April 1999 showed that the veteran complained of chronic 
ankle pain.  The physician stated that examination was benign 
except for 2+ pitting edema, which had been present since 
verapamil was started.

There is no medical evidence of ankylosis of the veteran's 
right ankle.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citations omitted).  
Without ankylosis of the right ankle, the criteria for an 
increased disability rating under Diagnostic Code 5270 for 
the period prior to October 29, 1999 have not been met.

It is concluded that for the period prior to October 29, 
1999, the veteran's right ankle disability warranted no more 
than the currently assigned 20 percent rating.  There was no 
indication of weakness, incoordination, or excess 
fatigability on use, and even with consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the degree of limitation of motion 
and the presence of swelling and pain on use do not meet or 
more nearly approximate the criteria for a 30 percent rating 
under any potentially applicable diagnostic code.  

It is also concluded that a disability rating in excess of 30 
percent from October 29, 1999, for residuals of a right ankle 
injury is not warranted.

Regarding ankylosis of the ankle, the veteran could be 
entitled to a 40 percent rating under Diagnostic Code 5270 if 
there was ankylosis of plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  At 
his January 2004 VA examination, right ankle dorsiflexion was 
0 to 5 degrees, limited by pain and stiffness at 5 degrees.  
Plantar flexion was 0 to 15 degrees limited by pain and 
stiffness at 15 degrees.  Eversion was 0 to 5 degrees, 
limited by pain and stiffness at 5 degrees.  Inversion was 0 
to 10 degrees, limited by pain and stiffness at 10 degrees.  
The examiner noted there was no additional functional 
limitation resulting from pain, fatigue, weakness, or lack of 
endurance during flare-ups or following repetitive use.  
Accordingly, it must be concluded that the veteran does not 
have ankylosis of the right ankle.

The rating criteria in Diagnostic Code 5270 for ankylosis of 
the ankle do not include loss of range of motion.  Therefore, 
sections 4.40 and 4.45, with respect to pain on motion, are 
not applicable under Diagnostic Code 5270.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus, 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for a higher rating in this case.  

Impairment of the tibia or fibula has not been demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of right knee arthritis to include 
functional loss by the assigned 30 percent evaluation for the 
period from October 29, 1999.




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
from April 23, 1997, to October 28, 1999, for residuals of a 
right ankle injury is denied.

Entitlement to an initial evaluation in excess of 30 percent 
from October 29, 1999, for residuals of a right ankle injury 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


